Citation Nr: 0012421	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-00 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to service-connected scar, residuals of a 
gunshot wound to the right foot with x-ray evidence of 
retained metallic debris.

2.  Entitlement to service connection for a psychiatric 
disorder as secondary to service-connected scar, residuals of 
a gunshot wound to the right foot with x-ray evidence of 
retained metallic debris.

3.  Entitlement to an increased evaluation for a scar, 
residuals of a gunshot wound to the right foot with x-ray 
evidence of retained metallic debris, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant had two periods of active duty.  He had 
honorable active duty between September 1946 and November 
1948.  He was released from a second period of active duty 
between October 1950 and January 1955 with an undesirable 
discharge.  The record indicates that in May 1993, his 
request for an upgraded discharge was denied.  An unfavorable 
administrative character of discharge determination was made 
by the Department of Veterans Affairs (VA) regional office 
(RO) in March 1955.  

Since there has been an administrative determination that the 
appellant's discharge from active service in January 1955 was 
under dishonorable conditions, any disability incurred or 
aggravated during the appellant's second period of service 
may not be service connected for compensation purposes.  

The current appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  The RO, in pertinent 
part, denied reopening claims of entitlement to service 
connection for a psychiatric disorder and a lumbar spine 
disorder, and denied an evaluation in excess of 10 percent 
for a scar, residuals of a gunshot wound to the right foot 
with x-ray evidence of retained metallic debris.

These issues on appeal, among others, were originally before 
the Board of Veterans' Appeals (the Board) in March 1997 and 
again in May 1998.  

In March 1997 the Board remanded the claims for further 
development and adjudicative actions.  

In May 1998, in addition to adjudicating other claims then 
pending on appeal, the Board determined that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for low back and 
psychiatric disorders on a direct basis, but that due to a 
change in the law; namely, Allen v. Brown, 7 Vet. App. 439 
(1995), and Spencer v. Brown, 4 Vet. App. 283 (1993), a new 
basis of entitlement had been presented for adjudication of 
the claims of entitlement to service connection for back and 
psychiatric disorders on a secondary basis.  The Board 
remanded the claims, along with the claims of entitlement for 
an evaluation in excess of 10 percent for a scar, residuals 
of a gunshot wound to the right foot with x-ray evidence of 
retained metallic debris, and special monthly pension by 
reason of being in need of the regular aid and attendance of 
another person, or on account of being housebound for further 
development and adjudicative actions, to include a de novo 
review of the claims for secondary service connection.

In March 1999, the Board denied a motion for reconsideration 
of the May 1998 Board decision.

In August 1999 the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
postoperative degenerative disc disease of the lumbar spine 
as secondary to the service-connected gunshot wound of the 
right foot, and an increased evaluation for the gunshot wound 
of the right foot, and granted entitlement to special monthly 
pension on account of being housebound, effective October 18, 
1994.  The claim with respect to special monthly pension 
benefits has been resolved and is not considered part of the 
current appeal.

The case has been returned to the Board for further appellate 
review.




FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disorder as secondary to service-connected scar, 
residuals of a gunshot wound to the right foot with x-ray 
evidence of retained metallic debris is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  The claim of entitlement to service connection for a 
psychiatric disorder as secondary to service-connected scar, 
residuals of a gunshot wound to the right foot with x-ray 
evidence of retained metallic debris is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

3.  The scar, residuals of a gunshot wound to the right foot 
with x-ray evidence of retained metallic debris is manifested 
by no more than a moderate disability of the foot.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder as secondary to the service-connected scar, 
residuals of a gunshot wound to the right foot with x-ray 
evidence of retained metallic debris is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
psychiatric disorder as secondary to the service-connected 
scar, residuals of a gunshot wound to the right foot with x-
ray evidence of retained metallic debris is not well 
grounded.  38 U.S.C.A. § 5107(a).

3.  The criteria for an evaluation in excess of 10 percent 
for a scar, residuals of a gunshot wound to the right foot 
with x-ray evidence of retained metallic debris have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records establish that the appellant injured 
his right foot while hunting in North Carolina.  X-rays taken 
at that time showed evidence of retained metallic debris in 
the right foot.  Service connection for a scar, residuals of 
a gunshot wound to the right foot was granted by the RO in 
October 1964 and assigned a noncompensable evaluation, 
effective, October 29, 1963.  In January 1967 the RO granted 
a 10 percent evaluation, effective October 11, 1966, and 
reclassified the service-connected disability as a scar, 
residuals of a gunshot wound to the right foot with x-ray 
evidence of retained metallic debris.  

The first period of honorable active service is negative for 
any disorder of the back.  The second period of active 
service from which the veteran received an undesirable 
discharge shows the veteran was treated for back 
symptomatology for which service connection has been denied.

Following service the veteran was treated for low back pain, 
with removal of a disc in 1961 with further findings of a 
ruptured disc in 1962 with a further laminectomy and with 
findings of lumbosacral strain in 1963.

An August 1964 VA examination concluded in a diagnosis of 
history of chipped fracture at the 4th and 5th lumbar level.

An August 1966 private medical report from Dr. DPT shows the 
veteran's previous history of back surgery was recorded.  He 
reported he had recently fallen and experienced low back 
pain.

VA outpatient treatment reports dated in 1972 show the 
veteran was evaluated for complaints of low back 
symptomatology.  An October 1972 VA medical examination 
concluded in a pertinent diagnosis of degenerative arthritis 
of the thoracic and lumbosacral spine.  An October 1973 VA 
examination report concluded in a diagnosis of postoperative 
residuals of herniate nucleus pulposus and no evidence of 
bone, joint or soft tissue damage due to reinjury in 1972.

Private medical statements referable to treatment of the 
veteran for back symptomatology by Dr. LUA are on file.

A March 1974 VA orthopedic examination concluded in a 
pertinent diagnosis of postoperative status, removal of L-4,5 
disc and L5-S1 disc with degenerative arthritic changes in 
the lumbar spine.  A neurological examination concluded in a 
pertinent diagnosis of postoperative residuals, herniated 
nucleus pulposus.

It must be noted that the appellant has alleged various 
etiologies for his low back and psychiatric disorders.  In 
1973, he alleged that a fall at a VA hospital aggravated his 
low back disorder.  In January 1984 the RO denied 
compensation under the provisions of 38 U.S.C.A. § 351 (now 
38 U.S.C.A. § 1151 (West 1991)) for aggravation of a 
nonservice-connected low back disorder, which was affirmed by 
the Board in July 1974.  The appellant has filed numerous 
claims for direct service connection for a low back disorder 
and psychiatric disorder as being directly related to 
service.  He now claims that his low back disorder and 
psychiatric disorder are related to his service-connected 
scar, residuals of a gunshot wound to the right foot with x-
ray evidence of retained metallic debris.

The veteran was hospitalized by VA during March and April 
1977 for treatment of degenerative arthritis, especially of 
the lumbosacral spine.

The veteran testified in support of a claim for compensation 
benefits for a back disorder at a RO hearing held in January 
1978.

During a September 1980 RO hearing the appellant stated that 
he wore a brace on his right leg to help him with his right 
foot.  He testified that he had been told by VA that his 
right leg was shorter than the left leg, which had put 
pressure on his spine, and that the physician expressed an 
opinion that the appellant's low back disorder was related to 
his right leg condition.  At other RO hearings held in 1986 
and 1987, the appellant testified that his right leg was 
shorter than the left leg as a result of the service-
connected right foot and that this caused his hip to twist 
down and resulted in a low back disorder.  Additionally, he 
stated that he had developed a psychiatric disorder as a 
result of the pain from his right foot.  The appellant 
reiterated these assertions at various RO hearings throughout 
the years.  He alleged at times that a physician had stated 
that his low back disorder was a result of his service-
connected right foot, and at other times he stated that he 
had not been told by a physician that his back and 
psychiatric disorders were a result of or aggravated by his 
service-connected right foot disability.

The veteran was treated for low back pain when hospitalized 
by VA during September and October 1984.

A March 1985 VA outpatient treatment report shows a 
provisional diagnosis of depression secondary to physical 
disabilities.  An undated VA psychiatric evaluation report 
shows the examiner entered a diagnosis of adjustment disorder 
with depression "as a reaction to his physical illness and 
probably his drug and alcohol involvement."  

Additional medical documentation from VA dated during the 
1980's shows the veteran has been evaluated for complaints of 
ongoing low back symptomatology.




The appellant testified at an RO hearing in November 1994.  
He stated that he injured his back while in Korea and that he 
had been having problems with it since that time.  He stated 
that he wore a short leg brace for his foot.  The appellant 
stated that he had not been treated for his right foot 
disability in three or four years.  He stated that the brace 
he wore on his right leg worked well, but that it did not 
pick his toes up, and he would fall a lot.  He stated that if 
he stood too long, his toes would fall asleep.

Additional medical documentation on file dated during the 
1990's shows the veteran has been examined and evaluated for 
complaints of chronic low back symptomatology and his 
previous surgery during years past for a herniated nucleus 
pulposus has been recorded.

A May 1995 VA examination report shows the VA examiner stated 
that the appellant had a flat, nontender scar on the dorsum 
of the right foot with a somewhat larger scar on the plantar 
surface, which was nontender and not elevated.

A September 1998 VA examination report shows the VA examiner 
stated that he had reviewed the medical records.  The 
appellant reported that he used a cane and wore a brace, 
neither of which he had brought with him to the examination.  
He denied wearing a corrective shoe and that he had 
difficulty walking because of the soreness in his foot and 
the inability to dorsiflex his foot.

The VA examiner noted that the appellant had undergone many 
back operations with six surgeries and persistent weakness of 
the dorsiflexion of his ankle due to the paralysis of the 4th 
nerve root.  The appellant denied having undergone any 
surgery on his right foot except to remove the bullet 
fragments at the time of the injury.  He further denied 
having received any treatment for his right foot "for many 
years."

Upon physical examination the VA examiner stated that the 
appellant's right foot was grossly normal appearing.  He 
stated that there was a well-healed, barely visible scar on 
the plantar aspect of the foot and a barely identifiable 
wound of entrance on the dorsal aspect of the foot.  There 
was no loss of motor function of the foot nor were there any 
sensory losses to the toes.  Range of motion of the toes was 
normal, as was the range of motion of the hindfoot.  Midfoot 
range of motion was normal, and there was no sign of hammer 
toe.

Examination of the ankle, however, revealed dorsiflexion to 
only about 5 degrees and plantar flexion to only about 
50 degrees.  The VA examiner noted that the dorsiflexion 
weakness was due to the veteran's previous back problems and 
persistent nerve root compression and not due to the gunshot 
injury to his foot.  He further noted that this confused the 
issue to some extent, as it caused the appellant to limp and 
explained why the appellant's right foot would become tired 
after being on it for a prolonged period of time.  There were 
no varus or valgus deformities nor forefoot or midfoot 
malalignment.  X-rays of the foot were normal with the 
exception of metal fragments under the calcaneus.  There was 
no evidence of bony abnormalities.

The VA examiner stated that, in summary, the appellant had an 
impairment of his foot which was associated with nerve 
damage, secondary to repeated back surgeries or persistent 
nerve root compression in the lumbar spine.  He opined that 
there did not appear to be any condition of his foot which 
would produce permanent impairment, other than the small 
metal fragment still remaining from the gunshot wound, which 
he stated he did not feel would be disabling.  He stated that 
his opinion was confirmed by many years of active duty (as 
the appellant had served a second period of active duty 
following the gunshot wound) subsequent to his injury and the 
complete absence of secondary arthritic changes at the 
present time.  The VA examiner stated that fatigability was 
not due to the gunshot wound, but to the weakness associated 
with his back problems.  Lastly, he stated that there was no 
pain visibility manifested on ambulation.



Service Connection Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if an appellant fails to submit a 
well-grounded claim, VA is under no duty to assist the 
claimant in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 
C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merit of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Service Connection Analysis

The Board has reviewed the evidence of record and finds that 
the appellant has not submitted well-grounded claims of 
entitlement to service connection for a low back disorder and 
a psychiatric disorder, both as secondary to the service-
connected scar, residuals of a gunshot wound to the right 
foot with x-ray evidence of retained metallic debris.  See 
Wallin, 11 Vet. App. 509; Reiber, 7 Vet. App. 513.  As stated 
above, the appellant has established that he has a current 
low back disorder and a current psychiatric disorder.  
Additionally, he is service connected for a right foot 
disability.  

Where the appellant's claims fail is the lack of competent 
evidence which establishes that the low back disorder and the 
psychiatric disorder either (1) are proximately due to or the 
result of the service-connected scar right foot disability or 
(2) have been aggravated by his service-connected right foot 
disability.  There is no competent evidence of a relationship 
between the current low back and psychiatric disorders and 
the service-connected right foot disability.

The Board is aware that a March 1985 VA outpatient treatment 
report revealed a diagnosis of depression secondary to 
physical disabilities and that an undated VA psychiatric 
evaluation revealed a diagnosis of adjustment disorder with 
depression as a reaction to his physical illness and probably 
his drug and alcohol involvement.  However, the Board does 
not find that such statements establish a nexus between a 
psychiatric disorder and the appellant's service-connected 
right foot disability.  Neither the March 1985 treatment 
report nor the undated evaluation report indicate which 
physical disabilities or physical illness are involved.  
Thus, the Board cannot construe such statements of a nexus 
between the psychiatric disorder and the service-connected 
right foot disability.

The only evidence that links the current low back disorder 
and psychiatric disorder to the appellant's service-connected 
right foot disability are the appellant's contentions.  The 
appellant, however, is a lay person with no medical training 
or expertise, and his contentions, by themselves, do not 
constitute competent medical evidence of a nexus between the 
current low back and psychiatric disorders and his service-
connected right foot disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

In this case, there is no competent evidence of a nexus 
between the low back disorder and psychiatric disorder and 
the service-connected right foot disability, to include on 
the basis of an increase in severity and/or aggravation of 
the low back disorder and psychiatric disorder.  Therefore, 
the claims for secondary service connection are not well 
grounded.  See Wallin, 11 Vet. App. 509; Reiber, 7 Vet. App. 
513; see also Allen, 7 Vet. App. 439.


Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in October 1995.  

Additionally, the Board remanded these claims in a May 1998 
decision and provided the appellant an opportunity to submit 
additional evidence and undergo current VA examinations.  The 
appellant submitted additional records and underwent VA 
examinations.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  

See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

As the veteran's claims of entitlement to service connection 
for back and psychiatric disorders are not well grounded, the 
doctrine of reasonable doubt has no application to his 
claims.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  



The Court also found that interpretive provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well-grounded claim VA could not 
undertake to assist a veteran in developing the facts 
pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993);  38 C.F.R. 
§ 19.5 (1999).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for low back and 
psychiatric disorders as secondary to the service-connected 
right foot disability, VA has no duty to assist the appellant 
in developing his case.


Increased Rating Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  



Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

The RO has rated the service-connected scar, residuals of a 
gunshot wound to the right foot with x-ray evidence of 
retained metallic debris under Diagnostic Code 5284.  Under 
that Diagnostic Code, moderate residuals of a foot injury 
warrant a 10 percent evaluation; moderately severe residuals 
warrant a 20 percent evaluation; and severe residuals warrant 
a 30 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5284 (1999).

A 10 percent evaluation may be assigned for superficial scars 
that are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (1999).

A 10 percent evaluation may be assigned for superficial scars 
that are tender and painful on objective demonstration. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).

Other scars may be rated on limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Increased Rating Analysis

Initially the Board finds that the appellant's claim for 
entitlement to an evaluation in excess of 10 percent for 
scar, residuals of a gunshot wound to the right foot with x-
ray evidence of retained metallic debris is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The appellant's assertions concerning the severity 
of his service-connected scar, residuals of a gunshot wound 
to the right foot with x-ray evidence of retained metallic 
debris (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for a 
higher evaluation is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the appellant has been given the opportunity to 
submit additional evidence, and he has been afforded the 
benefit of a contemporaneous, comprehensive VA examination.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  Following the May 1998 
Board remand, the appellant was given an opportunity to 
submit additional evidence relating to his scar, residuals of 
a gunshot wound to the right foot with x-ray evidence of 
retained metallic debris.  The appellant submitted additional 
evidence.  Thus, the Board finds that consideration of the 
claimant's appeal is accordingly proper at this time.

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation.  In the September 1998 examination 
report, the VA examiner stated that the appellant had normal 
range of motion in the toes, hindfoot, and midfoot.  There 
were no varus or valgus deformities of the forefoot nor was 
there any midfoot malalignment.  X-rays did not reveal any 
arthritic changes, but revealed the metal fragments that 
remained under the calcaneus.  There was no evidence of bony 
abnormalities.  

In summary, the VA examiner stated that there did not appear 
to be any condition of the appellant's right foot that would 
produce permanent impairment and that the remaining metal 
fragments were not disabling to the right foot.  Under 
Diagnostic Code 5284, a moderate foot injury warrants a 
10 percent evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 
5284.  Based on the clinical findings in the September 1998 
examination report, the Board finds that the appellant's 
scar, residuals of a gunshot wound to the right foot with x-
ray evidence of retained metallic debris warrants no more 
than a 10 percent evaluation.  See id.  

An evaluation in excess of 10 percent is not warranted, as 
the evidence has not shown that the appellant's service-
connected scar, residuals of a gunshot wound to the right 
foot with x-ray evidence of retained metallic debris is 
severely disabling.  See id.  In fact, the evidence 
establishes no more than a minimal disability as a result of 
the gunshot wound.

In making the determination that the appellant's scar, 
residuals of a gunshot wound to the right foot with x-ray 
evidence of retained metallic debris is no more than 
10 percent disabling, the Board has specifically considered 
the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id. (discussing 38 C.F.R. §§ 4.40, 4.45).

Here, the analysis in DeLuca is not applicable, as the VA 
examiner established in the September 1998 report that any 
weakness, fatigability, and pain are a result of the 
appellant's nonservice-connected low back disorder.  The VA 
examiner stated specifically that dorsiflexion weakness in 
the ankle was due to the back problems.  He stated that the 
back problems caused the appellant to limp and caused the 
appellant's right foot to become tired.  Finally, the VA 
examiner stated that there was no objective evidence of pain 
on ambulation.  Thus, the appellant's scar, residuals of a 
gunshot wound to the right foot with x-ray evidence of 
retained metallic debris is no more than 10 percent 
disabling.

Additionally, the Board finds that a separate evaluation for 
the scars on the right foot is not warranted.  The evidence 
establishes that the residual scarring is not shown to be 
repeatedly ulcerated, poorly nourished, tender and painful on 
objective demonstration, nor does it limit the function of 
the appellant's foot.  The May 1995 and September 1998 
examination reports establish scars that are well healed and 
nontender.  Based upon a review of the evidence of record, 
the Board finds that the scars on the right foot do not 
warrant a separate evaluation under any of the pertinent 
criteria.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.

The appellant is competent to report his symptoms.  To the 
extent that he has stated that his right foot has gotten 
worse, the medical findings do not support the allegation.  

The Board has considered the evidence in full and finds that 
the preponderance of the evidence establishes that the 
appellant does not have any more than a moderate foot 
disability, and thus is no more than 10 percent disabling.  
The Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellant's statements, even if sworn, in support of a claim 
for monetary benefits.  The preponderance of the evidence is 
against his claim for an evaluation in excess of 10 percent, 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the appellant's scar, residuals of a 
gunshot wound to the right foot with x-ray evidence of 
retained metallic debris has resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  

In fact, it must be noted that the appellant reported that he 
had not sought treatment for his foot "for many years."  
Thus, the Board agrees with the RO's determination that 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell, 9 Vet. App. 337; Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash, 8 Vet. App. at 227.  

Additional Consideration

The Board is aware that in the March 2000 informal hearing 
presentation, the appellant's representative asserted that a 
review of the claims folders indicated that the RO had failed 
to comply with all the terms of the Board's remand.  However, 
the appellant's representative does not specify as to how the 
RO failed to comply.  

In the May 1998 remand portion of the decision, the Board 
stated that the RO should do the following: (1) ask the 
appellant for any other sources of treatment; (2) schedule 
the appellant to undergo VA examinations; and (3) adjudicate 
the claims of service connection for a back disorder and 
psychiatric disorder, both as secondary to service-connected 
scar, residuals of a gunshot wound to the right foot with x-
ray evidence of retained metallic debris on a de novo basis.  
The Board finds that the RO followed the instructions of the 
remand and that another remand would serve no useful purpose.


ORDER

The appellant not having submitted well-grounded claims of 
entitlement to service connection for a low back disorder and 
a psychiatric disorder, both as secondary to service-
connected scar, residuals of a gunshot wound to the right 
foot with x-ray evidence of retained metallic debris, the 
appeal is denied.

Entitlement to an evaluation in excess of 10 percent for a 
scar, residuals of a gunshot wound to the right foot with x-
ray evidence of retained metallic debris is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

